Title: To John Adams from Oliver Wolcott, Jr., 15 January 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



T.D. Jany. 15th. 1800.

The Secy of the Treasy respectfully reports to the P. of the U.S.
That the inclosed Letter from the Collector of the District of Baltimore and the documents therein mentioned, contain the result of the enquiry which has was instituted by the Presidents direction into the facts stated by in the petition of William Smith.
As the conduct of the petitioner  is believed to have been exceedingly injurious to the public Interest, as he has not been convicted by recd. his trial, as there appears no immediate danger to his life from confinement, & as instructions have been given for securing hi to him a humane treatment at the public expence, the Secy is of opinion that a pardon ought not at this time to be grantedAll Which

